ORDER
PER CURIAM.
Ezell Roberts appeals from the judgment of the motion court denying his Rule 29.151 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k); Burston v. State, 343 S.W.3d 691, 693 (Mo.App. E.D. 2011). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim. P. 2013, unless otherwise indicated.